Exhibit 10.07

 

Picture 1 [ex-10d07g001.jpg]

 

SEPARATION AGREEMENT

 

This Separation Agreement (the "Agreement") is being entered into between Brooks
Automation, Inc. (the "Company") and Maurice H. Tenney III (the
"Employee").  For purposes of this Agreement, Company includes parent,
subsidiary and affiliated entities, and the stockholders, trustees, directors,
officers, agents and employees of the Company or such entities.  Employee
includes heirs, spouse, legal representative and assigns of the Employee.

 

This Agreement sets forth the complete understanding between the Employee and
the Company.  This Agreement replaces any prior agreements except for any
documents referred to in section 3 of this document. There are no oral
understandings which relate to this Agreement.

 

The Employee acknowledges that the severance benefits described in this
Agreement constitute good and sufficient consideration for this Agreement and
include benefits or other valuable consideration in addition to what the
Employee was entitled to without this Agreement.  Unless otherwise provided for
expressly in this Agreement, all other benefits will cease as of September 6,
2019 (the “Termination Date”).

 

1.          Conditional on the execution of this Agreement, the Company will
provide the following severance pay and benefits:

 

(a)     The Employee will be paid severance in the amount of $465,000, payable
biweekly ($17,884.62) for a period of twelve months (the “Initial Salary
Continuation Period”) and subject to all applicable deductions.  Payment will be
made in installments pursuant to normal payroll practices commencing on the next
available payroll cycle.

 

If Employee has not found and accepted a full time position during the Initial
Salary Continuation Period, the Company will extend the bi-weekly payment plan
on a payroll to payroll basis  until the earlier to occur of (A) twelve (12)
additional months (26 additional bi-weekly payments) or (B) the date Employee
starts employment (the “Contingent Salary Continuation Period”), provided that
Employee is actively and in good faith seeking employment for a comparable
executive position during the Contingent Salary Continuation Period.

 

In addition, the Company and Employee agree that for purposes of the hereof any
executive position in which Employee has profit and loss or operational
responsibility for any business shall be considered comparable.

 

(b)     An award approved under the terms of the Company’s FY 2019
performance-based variable compensation plan (“PBVC”).  Any earned payment per
the terms of the PBVC plan shall be paid in a lump sum at the same time that
PBVC payments are paid to other actively employed PBVC participants.  For the
sake of clarity, the PBVC award payable to Employee shall be determined based on
the actual achievement by the Company against the corporate and business unit
financial metrics set forth in the PBVC plan as determined by the Company’s
Board of Directors.

 










 

(c)     If the Employee timely elects to purchase group health and dental
insurance continuation coverage under the federal Consolidated Omnibus Budget
Reconciliation Act (COBRA) and timely remits the employee portion of premiums
for such coverage, then the Company will continue to pay that portion of the
premium it would have paid had Employee remained employed by the Company, and
will maintain such coverage in effect until the end of the Initial Salary
Continuation Period or Contingent Salary Continuation Period, as applicable,
which period runs concurrently with the COBRA period. Thereafter, the Employee
may continue receiving group health and dental coverage at the Employee’s own
expense as provided by COBRA for the remainder of the COBRA period.  Eligibility
to continue this coverage ends upon the termination of any period allowed by
law.  Failure by the Employee to make timely payment of the Employee’s portion
of the premiums will result in termination of coverage.  The Employee agrees to
notify the Company promptly when he or she is covered by another plan.  If the
Employee is a “highly compensated individual” (as defined in Section 105(h) of
the Internal Revenue Code of 1986, as amended), the Company-paid portion of the
group health and dental coverage, as determined by reference to the total COBRA
premium, will be reported to the IRS as taxable income.

 

(d)     The Employee shall also be entitled to any benefits provided by the
Company’s 401(k) plan, other retirement plans, and stock option, restricted
stock and other equity incentive plans in which the Employee is a participant to
the extent such benefits are earned and vested as of the Termination Date as
determined under the terms of such plans, except as otherwise set forth in this
Agreement.

 

2.          In addition to remaining employed through the Termination Date,
Employee agrees to execute a consulting services agreement, in the form attached
hereto as Exhibit A (the “Consulting Agreement”), pursuant to which Employee
will provide certain consulting services to the Company for a period of time
after the Termination Date as set forth therein (the “Consulting Period”), and
all outstanding equity grants including, but not limited to, restricted and
performance stock units, shall continue to vest during the Consulting Period.
Any unvested equity grants remaining at the end of the Consulting Period shall
be forfeited and canceled.

 

3.          The Employee acknowledges that the Employee signed a
Non-Solicitation and Proprietary Information Agreement attached hereto as
Exhibit B and a Noncompetition Agreement attached hereto as Exhibit C, each of
which is incorporated herein by reference, and remains in full force and effect,
except that the Noncompetition Agreement shall be revised to strike the words
“or similar to” wherever such words appear and, in further exception, the
Company agrees to limit the scope of the Noncompetition Agreement so that the
restrictions set forth therein apply only to:

 

(a)  biorepository companies, including the Fisher BioServices division of
ThermoFisher, EPL Archives (part of Avantor) and Cryoport;

 

(b)  automated cold store companies, including Hamilton, Askion and Liconic; and

 

(c)  sample management bioinformatics companies, including Ruro and Titian.

 

4.          The Employee will deliver to the Company all documents or materials
of any nature belonging to it whether in original form or copies of any kind,
including any trade secrets and










 

proprietary information.  The Employee will return all property belonging to the
Company including, but not limited to, keys, access card, computer software, and
any related equipment.

 

5.          If the Employee violates Employee's obligations under this Agreement
or any of the agreements referenced in Section 3  above, the Company will have
the right to pursue any and all remedies at law or in equity including
injunctive relief and  to obtain money damages and recover the value of any
benefit which Employee received as a result of Employee's violation.  In
addition, if (a) the Company becomes aware of facts and circumstances regarding
any actions or misconduct of the Employee prior to the Termination Date, whether
or not such facts and circumstances are known as of the Termination Date, that
would have constituted grounds for termination of the Employee for “cause” (as
defined in the Company’s equity grant award documents), and (b) the Company
incurs any liabilities as a result of any actions or misconduct of the Employee
prior to the Termination Date, whether or not such liabilities are known as of
the Termination Date,  then in either case, the Company shall be entitled to
recover from the Employee the aggregate value of any payments received under
this Agreement and equity awards that vest during the term of the Consulting
Agreement, provided that in the case of clause (b) above, “liabilities” shall
mean a reasonable settlement following litigation or threatened litigation that
is not frivolous (as defined in the common law of Massachusetts) or a final
judgement against the Company and the Company’s recovery shall be limited to the
amount of any such judgment or settlement that arises out of Employee’s wrongful
actions or inactions, up to the aggregate value of any payments received under
this Agreement and equity awards that vest during the term of the Consulting
Agreement.

 

6.          The Employee specifically releases, remises and forever discharges
the Company from all claims of any nature which the Employee now has or ever had
arising from Employee's employment or the termination of Employee's employment
with the Company, including any common law claims or statutory claims including,
but not limited to:

 

(a)      claims under any state or federal discrimination, fair employment
practices or other employment related statute, or regulation (as they may have
been amended through the date of this Agreement) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
color, religion, national origin, age, gender, marital status, disability,
handicap, veteran status or sexual orientation.  Without limitation,
specifically included in this paragraph are any claims arising under the Federal
Rehabilitation Act of 1973, Age Discrimination in Employment Act of 1967, as
amended, the Older Workers Benefit Protection Act, Title VII of the Civil Rights
Act of 1964 as amended by the Civil Rights Act of 1991, the Equal Pay Act, the
Americans With Disabilities Act and any similar state or local statute or
ordinance.

 

(b)      claims under any other state or federal employment related statute, or
regulation (as they may have been amended through the date of this Agreement)
relating to wages, hours or any other terms and conditions of
employment.  Without limitation, specifically included in this paragraph are any
claims arising under the Fair Labor Standards Act, the Family and Medical Leave
Act of 1993, the National Labor Relations Act, the Employee Retirement Income
Security Act of 1974, the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) and any similar state or local statute or ordinance.

 

(c)      claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel,










 

unjust enrichment, breach of a covenant of good faith and fair dealing,
violation of public policy, defamation, interference with contractual relations,
intentional or negligent infliction of emotional distress, invasion of privacy,
misrepresentation, deceit, fraud or negligence.

 

(d)      any other claim arising under state or federal law.

 

7.          This paragraph is intended to comply with the Older Workers Benefit
Protection Act of 1990 ("OWBPA") with regard to the Employee's waiver of rights
under the Age Discrimination in Employment Act of 1967 ("ADEA"):

 

(a)      The Employee is specifically waiving rights and claims under ADEA;

 

(b)      The waiver of rights under ADEA does not extend to any rights or claims
arising after the date this Agreement is signed by the Employee;

 

(c)      The Employee acknowledges receiving consideration for this waiver;

 

(d)      The Employee acknowledges that the Employee has been advised to consult
with an attorney before signing this Agreement;

 

(e)      The Employee acknowledges that after receiving a copy of this
Agreement, the Employee had the right to take up to 21 days to consider the
Employee's decision to sign the Agreement; the parties agree that changes,
whether material or immaterial do not restart the running of the 21-day period.

 

This Agreement does not become effective for a period of seven (7) days after
the Employee signs it. The Employee has the right to revoke this Agreement
during the seven (7) day period. Revocation must be made in writing, signed by
the Employee and delivered to the Company during the seven (7) day period.  If
the Employee revokes this Agreement, the entire Agreement shall be null and
void, and no severance benefits will be payable.

 

8.          This Agreement will be governed by Massachusetts law.  The Employee
consents to the jurisdiction of any court within Massachusetts.

 

9.          In case it is determined by a court of competent jurisdiction that
any provision herein contained is illegal or unenforceable, such determination
shall not impair the remaining provisions of this Agreement.

 

10.        It is expressly understood and acknowledged by the Employee that this
Agreement provides the Employee with valuable consideration to which the
Employee would not ordinarily be entitled.

 

11.        This Agreement may not be amended except by a writing signed by the
party against whom enforcement is sought.

 

12.        This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same document.

 

13.        The Employee agrees that the Employee will not disparage the Company
or its products, services, agents, representatives, directors, officers,
shareholders, attorneys, employees,










 

vendors, affiliates, successors or assigns, or any person acting by, through,
under or in concert with any of them, with any written or oral statement.  The
Company will cause its executive officers not to disparage the Employee with any
written or oral statement.

 

14.        The Employee acknowledges that Employee has been afforded sufficient
time to understand the terms and effects of this Agreement, and that the
agreements and obligations herein are made voluntarily, knowingly and without
duress, and that neither the Company nor its agents or representatives have made
any representations inconsistent with the provisions of this Agreement.

 

15.        Section 409A Requirements.  Notwithstanding anything to the contrary
in this Agreement, the following provisions shall apply to any payments and
benefits otherwise payable to or provided to the Employee under this Agreement:

 

(a)      For purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), (1) each “payment” (as defined by Section 409A) made
under this Agreement shall be considered a “separate payment,” and (2) payments
shall be deemed exempt from the definition of deferred compensation under
Section 409A to the fullest extent possible under (a) the “short-term deferral”
exemption of Treasury Regulation § 1.409A-1(b)(4), and (b) (with respect to
amounts paid as separation pay no later than the second calendar year following
the calendar year containing the Employee’s “separation from service” (as
defined for purposes of Section 409A)) the “two‑years/two-times” separation pay
exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are hereby
incorporated by reference.

 

(b)      If the Employee is a “specified employee” as defined in Section 409A
(and as applied according to procedures of the Company) as of the Employee’s
separation from service, to the extent any payment under this Agreement
constitutes deferred compensation (after taking into account any applicable
exemptions from Section 409A), and to the extent required by Section 409A, no
payments due under this Agreement may be made until the earlier of: (1) the
first day of the seventh month following the Employee’s separation from service,
or (2) the Employee’s date of death; provided, however, that any payments
delayed during this six-month period shall be paid in the aggregate in a lump
sum, without interest, on the first day of the seventh month following the
Employee’s separation from service.

 

(c)      If this Agreement fails to meet the requirements of Section 409A, the
Company shall not have any liability for any tax, penalty or interest imposed on
the Employee by Section 409A, and the Employee shall have no recourse against
the Company for payment of any such tax, penalty or interest imposed by Section
409A.

 










 

IN WITNESS WHEREOF, the Employee and the Company's duly authorized
representative have caused this Agreement to be executed under seal on the dates
shown below, to become effective 7 days after the Employee signs as provided in
Paragraph 8.

 

I, Maurice H. Tenney III, represent and agree that I have carefully read this
Agreement; that I have been given ample opportunity to consult with my legal
counsel or any other party to the extent, if any that I desire and that I am
voluntarily signing by my own free act.  This Agreement constitutes a voluntary
and knowing waiver of rights under the laws and statutes referenced above.

 

 

Dated: September 6, 2019

 

/s/ Maurice H. Tenney III

 

 

Maurice H. Tenney III

 

 

 

 

 

 

BROOKS AUTOMATION, INC.

Dated: September 6, 2019

 

BY:

/s/ William T. Montone

 

 

Name:

William T. Montone

 

 

Title:

Senior Vice President, Human Resources

 

 

 

 

 

 










 

EXHIBIT A

 

CONSULTING SERVICES AGREEMENT

 

Consultant:

Maurice H. Tenney, III

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Attention:

Dusty Tenney

Email:

 

Phone:

 

Fax:

NA

 

Brooks Automation, Inc., (“Brooks”), having offices at 15 Elizabeth Drive,
Chelmsford, Massachusetts 01824 U.S.A., and the above named party (“Consultant”)
agree that the following terms and conditions will solely and exclusively govern
any and all services to be provided by Consultant to Brooks.  This Agreement is
effective as of the date of the last signature below.

 

1.         SERVICES

 

All services to be performed by Consultant under this Agreement, from time to
time,  (collectively, the “Services”) will be mutually agreed to in writing
either (a) by the parties executing a separate document incorporating the terms
and conditions of this Agreement and describing the work to be performed and
related period of performance, rates, and any milestones; or (b) by a Brooks
purchase order containing the same information, incorporating the terms and
conditions of this Agreement and accepted by Consultant.  That document or
purchase order is referred to as a “Schedule” in this Agreement.  The Services
will be performed either at Brooks’ premises, the premises of a Brooks customer,
or Consultant’s premises.  Brooks will provide equipment, space, facilities and
software programs necessary to perform the Services if performed at Brooks’
premises.

 

2.         TERM

 

This Agreement will remain in force until terminated as provided in this
Agreement.  Each transaction under this Agreement shall have a Period of
Performance as described in the applicable Schedule.

 

3.         TERMINATION

 

This Agreement shall remain in effect through November 30, 2019.  Thereafter,
unless otherwise set forth in an applicable Schedule, either party shall have
the right to terminate this Agreement, with or without cause, upon fourteen (14)
days prior written notice to the other.

 

4.         PAYMENT

 

As consideration for the Services, payment to Consultant will be made as
outlined in the applicable Schedule.  All rates and charges for Services are
exclusive of any and all sales, use, service or like taxes, however designated,
that may arise from this Agreement, exclusive of taxes based upon Consultant’s
net income.  All rates and charges for Services are also exclusive of any and
all out-of-pocket expenses, which must be approved in advance and in writing by
Brooks.  Upon termination of this Agreement, Brooks will pay Consultant for all










 

Services performed and approved expenses incurred or committed to through the
date of the termination in accordance with the applicable Schedule, but all
other rates and charges described in that Schedule will be excused. The maximum
hours authorized for Services on each individual transaction will be identified
on the face of the Brooks Schedule authorizing the respective project. In no
event will the services of Consultant be utilized under this Agreement on any
individual transaction for more than the hours authorized by the respective
Schedule, without a written amendment to that Schedule.

 

5.         INDEPENDENT CONTRACTOR

 

Consultant is an independent contractor and not an employee, agent or
representative of Brooks, and will therefore not be eligible for any of Brooks’
employee benefits, except as set forth in the Separation Agreement dated
September 6, 2019 between Consultant and Brooks (the “Separation
Agreement”).  Specifically, but without limiting the generality of the prior
sentence, Consultant is not covered under any of Brooks’ worker’s compensation,
accident, liability, or other insurance policies, except as set forth in the
Separation Agreement.  No partnership or joint venture is created by this
Agreement or implied under this Agreement.   Neither party has any right to
enter into any contracts or commitments in the name of, or on behalf of, the
other party, or to bind the other party in any respect whatsoever.

 

6.         REPORTS AND DELIVERABLES

 

Consultant will furnish written reports on its activities as and when requested
by Brooks, and any deliverables described in a Schedule.

 

7.         CONFIDENTIALITY

 

In order to perform the Services, either party may from time to time provide the
other party certain information and data respecting its products or
business.  Both parties agree to protect that information and data
(“Confidential Information”) from unauthorized disclosure, using at least the
same degree of care and discretion that the party uses to protect its own
similar information, but in no event less than a reasonable degree of
care.  Both parties agree not to use the Confidential Information of the other
party except in connection with the discharge of its obligations under this
Agreement. All Confidential Information and rights relating to the Confidential
Information of a party are the sole property of that party.  The party receiving
that information (the “receiving party”) is not required to protect any
Confidential Information which (i) is or becomes publicly available through no
fault of the receiving party, (ii) is already in the receiving party’s
possession, (iii) is independently developed by the receiving party outside the
scope of this Agreement, (iv) is rightfully obtained from third parties which
have no confidentiality obligations to the party which disclosed that
information to the receiving party (the “disclosing party”); or (v) is disclosed
pursuant to court order or as otherwise required by law, after giving the
disclosing party notice of the required disclosure and after assisting the
disclosing party in its reasonable efforts to prevent or limit the disclosure.

 

Neither party has, nor will disclose to the other party, or induce the other
party to use, any trade secrets, confidential or proprietary information or
material belonging to a third party without the permission of that third party.
Consultant represents that its performance of all of the terms of this Agreement
and its performance of its duties under this Agreement do not and will not
breach any agreement or obligation to keep in confidence proprietary information
acquired by Consultant in confidence or in trust.  Consultant has not entered
into, and agrees that it will not










 

enter into, any agreement either written or oral in conflict with this or any
other provision of this Agreement.

 

Upon termination of this Agreement, or of any transaction under this Agreement,
for any reason, Consultant will deliver to Brooks all documents or other
materials relating to the Services, and Consultant will not take any of those
documents or materials or any reproduction of the documents or materials or
anything containing any, or relating to any, Confidential Information of Brooks.

 

8.         PROPRIETARY RIGHTS

 

A.         Consultant, with this Agreement, assigns to Brooks its entire right,
title and interest in any invention, data (whether in written, schematic or any
other form) or idea, patentable or not, including without limitation any
software and software documentation, which Consultant makes or conceives either
alone or jointly with others during the term of this Agreement:

 

(i)         while working for, or arising out of its work with, Brooks in any
capacity as part of the Services; or

 

(ii)        which results from any task assigned to Consultant or others by
Brooks or work performed by Consultant or others for or on behalf of Brooks, or

 

(iii)       which is discovered or developed using any of Brooks’ facilities or
on Brooks’ time.

 

B.         Consultant agrees that in connection with any invention, data or idea
covered by Paragraph 8(A) above:

 

(i)         Consultant will disclose promptly to Brooks;

 

(ii)        Consultant will, at Brooks’ request and expense, promptly execute a
specific assignment of title to Brooks and do anything else reasonably requested
to enable Brooks to secure a patent for or acquire or enforce any intellectual
property or other rights.  These intellectual property or other rights include
without limitation any copyrights in the invention, data or idea in the United
States or in foreign countries.

 

C.         If for any reason, including incapacity, Brooks is unable, after
reasonable effort, to secure Consultant’s signature on any document or documents
needed to apply for, perfect or otherwise acquire a patent or any other
intellectual property or other rights in the invention, data or idea, or to
enforce such rights, Consultant hereby irrevocably designates Brooks as its
agent and attorney-in-fact, to act  for and, in its behalf, to execute and file
such documents with the same legal force and effect as if executed by
Consultant.

 

D.         Consultant will cause each of its employees who work on the Services
to agree in writing:  (a) to irrevocably and unconditionally assign to
Consultant any and all intellectual property and other rights in and to that
work; and (b) upon Consultant’s request, to execute those further assignments,
documents and other instruments as may be reasonably necessary to effectuate
that assignment. Consultant further agrees










 

that:   (i) each of its employees who works on the Services will, prior to
beginning that work, enter into a written confidentiality agreement under which
the employee agrees to hold the information of Consultant’s customers and
clients in confidence; and (ii) none of those employees will be parties to any
employment or other agreements providing that the intellectual property or other
rights in and to that work will not vest in Consultant.

 

E.         Consultant agrees to grant and hereby does grant Brooks a
royalty-free, nonexclusive, irrevocable license to all data not first developed
by Consultant in the course of the Services, but which is incorporated in any
material required to be delivered by Consultant to Brooks under this Agreement
("Other Data"); provided that that license will be effective only to the extent
that Consultant now has, or prior to termination of this Agreement may acquire,
the right to grant that license without becoming liable to pay compensation to
others solely because of the grant.  Consultant will notify Brooks promptly in
the event Consultant determines Consultant will so incorporate any Other Data.

 

9.         WARRANTY.

 

A.         Consultant represents and warrants to Brooks that the individuals
performing Services under this Agreement are either citizens of the country
where the Services are to be performed, or, if any of those individuals are not
citizens of that country, they are legal resident aliens, authorized to work in
that country.

 

B.         Consultant further warrants that the Services will be performed in a
professional and workmanlike manner, will conform to generally accepted industry
standards and practices, and will conform in all material respects to the
requirements contained in each Schedule under this Agreement.

 

10.        LIMITATIONS OF LIABILITY

 

LIABILITY UNDER THIS AGREEMENT FOR DAMAGES, REGARDLESS OF THE FORM OF ACTION,
WILL NOT EXCEED THE TOTAL AMOUNT PAID UNDER THE APPLICABLE SCHEDULE(S) FOR
SERVICES DURING THE TWELVE (12) MONTH PERIODIMMEDIATELY PRECEDING THE CAUSE OF
ACTION.

 

EXCEPT FOR BREACHES OF SECTIONS 7 (CONFIDENTIALITY) OR 8 (PROPRIETARY RIGHTS) OF
THIS AGREEMENT, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR OTHER INDIRECT DAMAGES OR FOR
ANY LOST PROFITS OF THE OTHER PARTY.

 

No action, regardless of form, arising out of the Services under this Agreement,
may be brought by either party more than one year after the cause of action has
accrued, except that an action for non-payment may be brought within one year of
the date of last payment.

 

11.        INDEMNIFICATION

 

Consultant indemnifies and holds Brooks harmless from any and all losses,
liabilities, damages, expenses, claims, demands, or causes of action arising out
of (i) any false, fictitious, or fraudulent representation, warranty or
certification made by Consultant regarding conflicting agreements under Section
7 (CONFIDENTIALITY) or regarding citizenship and legal residency










 

status under Section 9 (WARRANTY), of this Agreement or (ii) any failure to
comply with any Federal, state or local law rule or regulation.

 

Brooks indemnifies and holds harmless Consultant from any and all losses,
liabilities, damages, expenses, claims, demands, or causes of action arising out
of any failure of Brooks to comply with any Federal, state or local law, rule,
or regulation.

 

12.        SUBCONTRACTING PROHIBITED

 

Brooks is contracting in this Agreement for the personal services of
Consultant.  The performance of the Services to be rendered by Consultant under
this Agreement may not be delegated or subcontracted by Consultant to others
without prior written authorization from Brooks.

 

13.        RECORDS

 

Consultant agrees to maintain books, records, documents, and other evidence
pertaining to the costs and expenses of this Agreement (the "Records") to the
extent and in such detail as will properly reflect all costs and expenses for
which the Consultant claims payment or reimbursement under the provisions of
this Agreement.  During the term of the Agreement and for one year after,
Consultant will make the Records available to Brooks upon request.

 

14.        TRADEMARKS

 

Brooks owns all trademarks, logotypes and other proprietary or other
confidential information provided to Consultant by Brooks.  This Agreement does
not grant ownership rights or rights to register any trademarks, logotypes or
other proprietary or confidential information of Brooks.  Consultant will submit
all advertisements and promotion material using those trademarks, logotypes or
information to Brooks for written approval before use.

 

15.        EXPORTS

 

Consultant will not knowingly export, re-export or release any software, source
code for the software, documentation or technical data furnished under this
Agreement, or any part or any direct product thereof, directly or indirectly, to
Iran, Iraq, Libya, Cuba, North Korea, Sudan and Syria, any other embargoed
country, and any of those countries listed from time to time in Country Group
D:1 or E:2 in the Export Administration Regulations, Parts 730-774 to Title 15
of the U.S. Code of Federal Regulations, without a license from the U.S.
Department of Commerce and/or other appropriate governmental agencies, or other
authorization under the Export Administration Regulations.  For purposes of this
Agreement, the term "direct product" is defined to mean the immediate product
(including processes and services) produced directly by use of the technical
data.

 

16.        PUBLICITY

 

Consultant will not issue any announcements or press releases mentioning Brooks
by name without the prior written consent of Brooks.

 

17.        INSURANCE

 










 

A.         Consultant will, at its expense, carry Errors and Omissions
insurance, Statutory Workers' Compensation and Employer's Liability insurance,
Comprehensive General Liability insurance, Professional Liability insurance and
Automobile Liability insurance covering owned, non-owned and hired
automobiles.  The insurance shall include coverage for Consultant’s obligations,
including, but not limited to, indemnity obligations, under this Agreement.  In
addition, the insurance will be in amounts greater than or equal to $500,000 for
Statutory Worker’s Compensation and Employer’s Liability insurance and
$1,000,000 per incident for all other insurance.  Certificates of insurance will
be furnished to Brooks before starting performance under this Agreement and at
any other time requested by Brooks.

 

B.         In the event of cancellation, change or intent not to renew, Brooks
will be given 30 days prior written notice by the insurance carrier of each
insurance policy.

 

C.         Brooks shall be listed as an additional insured under each of the
policies mentioned in this Section.

 

D.         The insurances mentioned in this Section will be maintained by
Consultant for a minimum of 3 years after completion of any Services under this
Agreement.

 

E.         If Consultant is an individual or sole proprietor, Consultant will be
not be obligated to comply with Sections A-D above provided Consultant signs the
release language below as an individual in his or her personal capacity:

 

I, MAURICE H. TENNEY III, ACKNOWLEDGE THAT IN THE COURSE OF MY ENGAGEMENT BY
BROOKS, MY PRESENCE ON OR USE OF BROOKS’ OR BROOKS’ CUSTOMER’S PROPERTY, RENTAL
CARS OR EQUIPMENT (COLLECTIVELY “BROOKS PROPERTY”) SHALL BE AT MY OWN RISK.   IN
ORDER TO INDUCE BROOKS TO ENGAGE ME AS A CONSULTANT AND AS CONSIDERATION FOR
SUCH ENGAGMENT, I HEREBY FOREVER RELEASE AND DISCHARGE BROOKS AND ITS CUSTOMERS
FROM ANY CLAIM, DEMAND OR SUIT, INCLUDING BUT NOT LIMITED TO, CLAIMS FOR
PERSONAL INJURY, PROPERTY DAMAGE OR LOST WAGES THAT MAY ARISE BY VIRTUE OF OR IN
CONNECTION WITH MY PRESENCE ON OR USE OF BROOKS PROPERTY.   I FURTHER AGREE
INDEMNIFY AND HOLD BROOKS AND ITS CUSTOMERS HARMLESS FROM ANY SUCH CLAIMS,
DEMANDS OR DAMAGES WHATSOEVER.

 

I HAVE OFFERED TO SIGN THIS RELEASE BECAUSE I HAVE ELECTED NOT TO ACQUIRE
INSURANCE OF THE TYPE BROOKS TYPICALLY REQUIRES.   I ACKNOWLEDGE THIS RELEASE
ABOVE IS A MATERIAL TERM OF THIS AGREEMENT WITHOUT WHICH BROOKS WOULD NOT ENGAGE
ME AS A CONSULTANT.

 

ON BEHALF OF MYSELF AND ANYONE CLAIMING THROUGH ME:

 

 

 

MAURICE H. TENNEY III

 

PRINT INDIVIDUAL’S (NOT COMPANY) NAME:

 

 

SIGNED:

/s/ Maurice H. Tenney III

 

 

 

 

 










 

18.        GENERAL

 

A.         This Agreement, along with any Schedules, constitutes the entire
Agreement between the parties with respect to the subject matter of this
Agreement, and supersedes in all respects all prior proposals, negotiations,
conversations, discussions, and agreements between the parties concerning that
subject matter.  In the event of a conflict between the provisions of a Schedule
and provisions of the rest of this Agreement, the latter will prevail.  This
Agreement may not be modified except by written authorization from
representatives of both parties.

 

B.         This Agreement, and all transactions under this Agreement, will be
construed and governed by the internal laws of the Commonwealth of Massachusetts
without regard to its choice of law principles, and Consultant agrees to submit
to the jurisdiction of the federal and state courts located in the Commonwealth
of Massachusetts.  In all actions taken under this Agreement, Consultant will at
all times comply with all provisions of all Federal and other applicable laws
and regulations.

 

C.         Neither this Agreement, nor individual transactions under this
Agreement, will be assigned by Consultant without the prior written consent of
Brooks and any attempted assignment will be void.  Brooks may assign or transfer
this Agreement, or any of Brooks’ rights or obligations under this Agreement,
without Consultant's consent.

 

D.         Each provision contained in this Agreement will be treated as a
separate and independent clause, and the unenforceability of any one clause will
in no way impair the enforceability of any of the other clauses in this
Agreement.  Moreover, if one or more of the provisions contained in this
Agreement is for any reason held to be excessively broad as to scope, activity
or subject so as to be at all unenforceable, those provision or provisions will
be construed by the appropriate judicial body by limiting and reducing it or
them, so as to be enforceable to the extent compatible with the then applicable
law.

 

E.         Any breach of this Agreement by Consultant will cause Brooks
irreparable damages.  In the event of that breach, Brooks will have, in addition
to any and all remedies of law, the right to an injunction, specific performance
or other equitable relief to prevent the violation of Consultant’s obligations
under this Agreement.

 

F.         Any waiver by Brooks of a breach of any provision of this Agreement
will not operate or be construed as a waiver of a breach of any other provision
of this Agreement or of any subsequent breach of this Agreement.

 

G.         Consultant’s obligations under this Agreement will survive the
expiration or termination of this Agreement, regardless of the manner of that
expiration or termination.  Those obligations will be binding upon Consultant’s
heirs, executors and administrators and will inure to the benefit of Brooks’
successors and assigns.  Specifically, and without limiting the generality of
this subsection, the following sections of this Agreement will survive the
expiration or termination of this Agreement:

 

Section 4

(Payment)

Section 7

(Confidentiality)

Section 8

(Proprietary Rights)

 










 

Section 9

(Warranty)

Section 10

(Limitations of Liability)

Section 11

(Indemnification)

Section 13

(Records)

Section 14

(Trademarks)

Section 16

(Publicity)

Section 17

(Insurance) (as described in that Section)

Section 18

(General)

 

H.         Any notice or communication required or permitted under this
Agreement must be in writing and will be deemed received when personally
delivered or one day after being sent via facsimile or three days after being
sent via first-class mail, postage prepaid, return receipt requested, to a party
at the address or number specified in this Agreement or at any other address
either party may from time to time designate to the other.

 

AGREED AND ACCEPTED:

 

CONSULTANT

    

BROOKS AUTOMATION, INC.

 

 

 

/s/ Maurice H. Tenney III

 

/s/ William T. Montone

Authorized Signature

 

Authorized Signature

 

 

 

Maurice H. Tenney III

 

William T. Montone

Print Name 

 

Print Name

 

 

 

Consultant

 

Senior Vice President, Human Resources

Title

 

Title

 

 

 

September 6, 2019

 

September 6, 2019

Date

 

Date

 

 










 

Schedule 1

to

Consulting Agreement between Brooks Automation, Inc. and Maurice H. Tenney, III

 

1.        SERVICES TO BE RENDERED

 

“Consultant” will, under the direction and at the request of Stephen S.
Schwartz, President and Chief Executive Officer, provide the following
consulting services:

 

     Assistance with the transition of responsibilities to Brooks’ next general
manager/president of Sample Management, as reasonably requested by Stephen S.
Schwartz; and

     any other advice or assistance as reasonably requested by Stephen S.
Schwartz from time to time.

 

2.        PERIOD OF PERFORMANCE; TERMINATION

 

This Schedule shall be for services to be performed over the period beginning on
September 7, 2019 and ending on November 30, 2019 (the “Term”).

 

Brooks shall only be permitted to terminate this Schedule and/or the Agreement
in the event of Consultant’s material breach on any contractual obligation of
Consultant to Brooks, including the terms of the Agreement and this Schedule.

 

3.        COMPENSATION

 

In exchange for providing the services described in this Schedule, the Company
will provide for continued vesting during the Term of this Schedule of
outstanding equity grants held by Consultant.

 










 

AMENDMENT NO. 1 TO

SEPARATION AGREEMENT

 

This Amendment No. 1 to Separation Agreement (this “Amendment”) is being entered
into as of September 27, 2019 between Brooks Automation, Inc. (the "Company")
and Maurice H. Tenney III (the "Employee").  All capitalized terms used but not
defined in this Amendment shall have the meanings set forth in the Agreement (as
defined below).

 

WHEREAS, the Company and the Employee have entered into to that certain
Separation Agreement, dated as of September 6, 2019 (the “Agreement”).

 

WHEREAS, the parties wish to amend the Agreement, in accordance with Section 11
of the Agreement, as set forth herein.

 

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants,
representations, warranties and agreements contained herein, and intending to be
legally bound, the parties agree as follows:

 

1.    Amendment to the Agreement.  Section 2 of the Agreement is hereby amended
and restated in its entirety as follows:

 

“2.  In addition to remaining employed through the Termination Date, Employee
agrees to execute a consulting services agreement, in the form attached hereto
as Exhibit A (the “Consulting Agreement”), pursuant to which Employee will
provide certain consulting services to the Company for a period of time from the
Termination Date through November 30, 2019 (the “Consulting Period”), and all
outstanding equity grants that are scheduled to vest during the Consulting
Period, including, but not limited to, restricted and performance stock units,
shall continue to vest during the Consulting Period. All outstanding equity
grants that are not scheduled to vest during the Consulting Period shall be
forfeited and canceled as of the Termination Date.”

 

2.    Continuing Effect.  Except as specifically amended by this Amendment, all
provisions of the Agreement shall remain in full force and effect.  Upon the
execution hereof, this Amendment and the Agreement shall constitute one
agreement.  The term "Agreement" as used in the Agreement shall mean the
Agreement as amended by this Amendment.

 

IN WITNESS WHEREOF, the Company and the Employee have caused this Amendment to
be executed as of the date and year first above written.

 

 

/s/ Maurice H. Tenney III

 

Maurice H. Tenney III

 

 

 

BROOKS AUTOMATION, INC.

 

 

BY:

/s/ Jason W. Joseph

 

Name:

Jason W. Joseph

 

Title:

SVP, General Counsel & Secretary

 

 



